     Case 1:18-cv-00617-DAD-JLT Document 88 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD WILLIAM KOLLIN,                            Case No. 1:18-cv-00617 NONE JLT
     individually,
12                                                      ORDER DIRECTING THE CLERK OF
                    Plaintiff,                          COURT TO ASSIGN A DISTRICT JUDGE
13                                                      AND TO CLOSE THIS CASE
     v.
                                                        (Doc. 87)
14
     CITY OF TEHACHAPI, et al.,
15
                            Defendants.
16

17           The parties have stipulated, according to Federal Rules of Civil Procedure Rule 41(a)(1)

18   to dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 87)

19   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of

20   closing this case and then to close this action.

21
     IT IS SO ORDERED.
22

23        Dated:   April 21, 2021                              _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
